UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER WILSON,

                Defendant - Appellant.



                             No. 14-4041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER WILSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:11-cr-00139-D-1; 5:11-cr-00140—D-1)


Submitted:   July 28, 2015                 Decided:   August 13, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant.    Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker, Seth M.
Wood,   Assistant  United  States   Attorneys,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Christopher          Wilson        appeals      the    district    court’s          judgment

revoking his terms of supervised release and sentencing him to a

total of 36 months’ imprisonment.                            Wilson’s counsel initially

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that he found no meritorious grounds for appeal

but     questioning          whether        Wilson’s          sentence    was         reasonable.

Wilson      filed       a   pro     se     supplemental         brief    asserting          several

issues,       including        a    claim       that   the     district      court         erred   by

classifying         his     supervised           release      violation      as       a    Grade   A

violation rather than as a Grade B violation.                             Finding that this

claim       was    potentially            meritorious,         we    ordered      supplemental

briefing on the issue of whether this error affected Wilson’s

substantial rights.                See Henderson v. United States, 133 S. Ct.
1121, 1126 (2013) (discussing plain error standard of review).

After reviewing the record and the parties’ briefs, we affirm

the judgment of the district court. ∗

       “A     district      court         has    broad   discretion       when        imposing     a

sentence upon revocation of supervised release.”                                United States

v.    Webb,       738 F.3d 638,    640    (4th       Cir.   2013).        A       revocation


       ∗
       Our review of the entire record leaves us with no doubt
that the claim raised in counsel’s Anders brief and the
remaining claims asserted in Wilson’s pro se supplemental brief
are without merit.



                                                   3
sentence that is both within the applicable statutory maximum

and    not   “plainly        unreasonable”          will    be    affirmed          on    appeal.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

In     conducting       this     review,        we     assess          the        sentence     for

reasonableness,         utilizing           “the     procedural             and     substantive

considerations”         employed       in    evaluating          an    original          criminal

sentence.      Id. at 438.        Only if a sentence is found procedurally

or substantively unreasonable will “we . . . then decide whether

the sentence is plainly unreasonable.”                      Id. at 439.

       In    his    supplemental        brief,      relying       on    United       States     v.

Lynn,    592 F.3d 572     (4th    Cir.       2010),    Wilson          objects      to   the

application of the plain error standard of review, arguing that

he preserved his claims of procedural error at the revocation

hearing.       However, “[t]o preserve an argument on appeal, the

defendant must object on the same basis below as he contends is

error on appeal.”             United States v. Zayyad, 741 F.3d 452, 459

(4th    Cir.       2014).       Because        Wilson       did       not     challenge        the

calculation of his advisory policy statement range before the

district     court,     we     review    the       calculation         of    that    range     for

plain error.        See Henderson, 133 S. Ct. at 126.

       As the Government correctly concedes, the district court

plainly erred by classifying Wilson’s violation as a Grade A

violation rather than as a Grade B violation.                           See id.; see also

18    U.S.C.       § 1341    (2012);     U.S.       Sentencing         Guidelines         Manual

                                               4
§ 7B1.1(a)(1), p.s. (2013).                      Although this error resulted in a

higher advisory policy statement range, the district court did

not    rely      on     that       range.        Instead,        the     court      imposed     the

statutory maximum sentences based on its findings that Wilson’s

breach of the court’s trust was egregious and that, despite the

evidence of rehabilitation presented at the revocation hearing,

Wilson’s record indicated that continued criminal activity was

likely.           Moreover,          the     record       does     not        demonstrate       any

nonspeculative basis for finding that the district court would

have    imposed         a    lower    sentence          had   it    correctly         calculated

Wilson’s      advisory         policy       statement      range.         United      States     v.

Knight, 606 F.3d 171, 178 (4th Cir. 2010) (providing standard

for    demonstrating           effect       on   substantial        right      in     context    of

revocation sentencing); see also United States v. McLaurin, 764
F.3d 372, 388 (4th Cir. 2014) (requiring nonspeculative basis in

record      to    conclude         lower    sentence       would       have    been    imposed),

cert. denied, 135 S. Ct. 1842 (2015).                         Accordingly, we conclude

that the error in calculating Wilson’s advisory policy statement

range did not affect his substantial rights.

       We     therefore        affirm        the       district     court’s         order.       We

dispense         with       oral    argument       because         the    facts       and    legal

contentions        are      adequately       presented        in    the    materials         before

this court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                   5